Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on February 8, 2021.
Claims 2, 5, 12-14, 16, and 19 have been previously cancelled. Claims 4 and 31 have been cancelled based on the current amendment. Claims 1, 3, 6-11, 15, 17-18, and 20-30, 32-34 are currently pending in the application and are considered in this Office action, with claims 1, 6-7, 10, 15, 20-21, 23, 29-30 amended, and new claims 32-34 added.
The rejection of claims 6-7 and 20-21 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.

Response to Applicant’s Arguments
Because claims 1, 15, and 29 have been amended, the rejection of those claims and their dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because of new ground of rejections.

Claim Objections
Claim(s) 34 is/are objected to because of the following informalities: 
“the first threaded portion comprise” should be changed to “the first threaded portion comprises”;
“the second thread portion when the first thread portion and second portion” should be changed to “the second threaded portion when the first threaded portion and the second threaded portion”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 29-30 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 29 recites “a sprayer distal end”. It is not clear whether the recited sprayer distal end is located on the sprayer mount or on the hub of the sprayer, and how it is determined that the end is distal. For the purpose of this examination, it is interpreted as the sprayer distal end is the lowermost end of the sprayer mount, distal relative to the spray head. Correction and/or clarification is required. This rejection affects claim 30.
Claim 29 recites “a first set of annular sealing protrusions extending radially away from the hub”, “a second set of annular sealing protrusions extending radially away from the hub”. Since claim is silent regarding what the sealing protrusions are extending toward, it is not clear what arrangement of the elements is required for the sealing protrusions to seal. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination, it is interpreted as the sealing protrusions are extending radially away from the hub to seal the space between the hub and the spray mount. Correction and/or clarification is required. This rejection affects claim 30.
Claim 30 recites “the sprayer distal end of the sprayer mount”. It is not clear whether this recitation refers to the same element as “a sprayer distal end”, recited in claim 1, or to a different distal end. For the purpose of this examination it is interpreted as the same element. Correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8-11, 15, 17-18, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Licentia (DE 9211182 U1, cited in IDS, Machine English translation has been attached to the Office action mailed on November 17, 2020), hereinafter Licentia and Buesing et al. (US 2011/0114139 A1), hereinafter Buesing.
Regarding claims 1, 15, and 26, Licentia discloses a dishwasher (para 19) comprising an assembly comprising a sprayer mount (2) having a first threaded portion (4.1, 4.2); and a rotatable sprayer (1) comprising a spray head (1) and a hub (9, 8) having a second threaded portion comprising a nub (6), threadable via turning with the first threaded portion to couple the rotatable sprayer to the sprayer mount (e.g. Fig. 2). In the arrangement disclosed by Licentia, the first and the second threaded portions are spatially related such that the second threaded portion is threaded onto and beyond the first threaded portion when the rotatable sprayer is coupled to the sprayer mount (Fig. 2), the hub (9, 8) defines a length and the nub (6) is spaced from a base of the spray head (1) and from a distal end of the hub that is away from the spray head (Fig. 2), as claimed in claims 15 and 26.
The dishwasher disclosed by Licentia implicitly comprises a tub and a recirculation circuit, and it is capable to treat dishes according to at least one automatic cycle of operation as such features are standard features of commercially available household dishwashing appliances. Licentia does not disclose a diverter valve assembly, and that the sprayer mount extends from a diverter housing. Buesing teaches 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwasher of Licentia with the diverter valve assembly of Buesing such that the sprayer mount extends from the diverter housing, as taught by Buesing for the predictable result of diverting a portion of wash water to the sprayer, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The diverter valve assemblies are known in the art, as taught by Buesing; and one of ordinary skill in the art would consider inclusion of the diverter valve assembly in the dishwasher of Licentia for the reasons of improved control over water distribution during washing. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of 
Regarding claims 3 and 17, in the arrangement disclosed by Licentia, the spray mount and the hub have vertically-oriented centerlines (e.g. Fig. 2), and thus, the first and second threaded portions coupled to the spray mount and the hub, respectively, have vertically-oriented centerlines, as claimed.
Regarding claims 8-10 and 22-23, Licentia teaches that a screw-in direction of rotation of the locking thread is in the direction of rotation of the spray arm during operation, so that the locking thread cannot loosen during operation (paras 20 and 24), and that for removal, the sprayer only needs to be unscrewed away from the sprayer mount with in the opposite direction of rotation to the insertion direction (para 32). Thus, the rotational direction of threading of the second threaded portion into the first threaded portion is in an operational direction of rotation of the rotatable sprayer (claims 8 and 22), during installation the threading of the second threaded portion into the first threaded portion is in the operational direction of rotation of the rotatable sprayer (claim 9), and for removal, the second threaded portion is unthreaded from the first threaded portion in an opposite direction of the operational direction of rotation of the rotatable sprayer (claims 10 and 23), as claimed. 
Regarding claims 11 and 24, Licentia discloses that the spray head comprises a spray arm (1, e.g. Fig. 2). 
Regarding claim 18, Licentia discloses that the first threaded portion (4.1) has less than one turn (e.g. Fig. 1).
Regarding claim 25, in the assembly disclosed by Licentia, the spray mount is capable of being fluidly coupled to a recirculation circuit in the dishwasher, as claimed (via 3, Fig. 2). Further, Buesing teaches that the sprayer mount is fluidly coupled to a recirculation circuit in the dishwasher (via ZR, WW, Fig. 8).
Claims 6-7, 20-21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Licentia (DE 9211182 U1), hereinafter Licentia, Buesing et al. (US 2011/0114139 A1), hereinafter Buesing, and Heisele et al. (DE 102011081562 A1, cited in IDS, Machine English translation has been attached to the Office action mailed on November 29, 2019), hereinafter Heisele.
The reliance of Licentia and Buesing is set forth supra.
Regarding claims 6 and 20, Licentia does not teach that the second threaded portion (4.1 and 4.2) comprises more than one turn (e.g. Fig. 1). Heisele teaches a dishwasher (para 1) comprising a tub (rinsing container, para 2); a recirculation circuit fluidly coupled to the tub (a floor area or sump of the washing container accumulating rinsing liquid sucked with a circulating pump and fed to the spray system, para 3); a sprayer mount (200) having a first threaded portion (230, e.g. Fig. 1, para 30); and a rotatable sprayer (100, para 26) comprising a spray head (115) and a hub (120) extending therefrom and having a second threaded portion (130), which is threadable with the first threaded portion (230) to couple the rotatable sprayer to the sprayer mount (e.g. Fig. 2); that the second threaded portion is threaded onto and beyond the first threaded portion when the rotatable sprayer is coupled to the sprayer mount (paras 9, 32), and that the second threaded portion (130) comprises more than one turn (Fig. 1).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the threaded portion of Heisele having more than one turn for the threaded portion of Licentia having less than one turn for the predictable result of attaching the spray arm to the sprayer mount, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. 
Regarding claims 7 and 21, the second threaded portion taught by Heisele appears to have two turns (e.g. Fig. 1). Heisele does not teach that the second threaded portion comprises more than two turns. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the second threaded portion of Heisele in the dishwasher of Licentia and Buesing such that it has more than two turns, with no change in respective function, to yield the same and predictable result of threadably attaching the sprayer mount and the sprayer, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape.
Regarding claim 32, Licentia discloses that the first threaded portion extends from an outside wall of the sprayer mount (Fig. 1). Licentia does not disclose that the first threaded portion extends from the inside wall of the sprayer mount. Heisele teaches that first threaded portion (230) extends from the inside wall of the sprayer mount (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the first threaded portion onto the inside side of the wall, as taught by Heisele, since it has been held that the rearranging elements in new .
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Licentia (DE 9211182 U1), Buesing et al. (US 2011/0114139 A1), hereinafter Buesing, and Haltmayer et al. (US 2009/0266386 A1, cited in IDS), hereinafter Haltmayer.
The reliance of Licentia and Buesing is set forth supra.
Regarding claims 27 and 28, Licentia discloses that the hub (8, 9) is configured to be received within the sprayer mount (via 8, Fig. 1). Licentia does not disclose at least one sealing protrusion extending radially away from the hub. Haltmayer teaches a dishwasher (Fig. 1) comprising a tub (1) defining a treating chamber for receiving dishes (via dishwasher baskets 3 para 27); a recirculation circuit (pump well 15, pump 17, pressure joint 16 e.g. Fig. 2) fluidly coupled to the tub (via opening in the compartment floor 13, e.g. Fig. 3), having an inlet (opening in the compartment floor 13, e.g. Fig. 3) and an outlet (16, e.g. Fig. 4); a sprayer mount (vertical cylindrical walls of chamber 31); and a rotatable sprayer comprising a spray head (spray 7) and a hub (portion of 51), that the hub is a configured to be received within the sprayer mount (Fig. 4) and at least one sealing protrusion (59) extending radially away from the hub and configured to be received within the sprayer mount (Fig. 4, para 39). The circumferential ribs of the hub contact the inner surface of the sprayer mount to create seal between their outer bearing surfaces and the inner surface of the sprayer mount, and thus, are interpreted as the claimed sealing protrusions, in the broadest reasonable interpretation. It would . 

Allowable Subject Matter
Claim 29 is rejected under 35 U.S.C. § 112(b). However, claims 29 and 30 would be allowable if claim 29 is amended to overcome the 35 U.S.C. § 112(b) rejection.
 Claim 33 is objected to as being dependent upon a rejected base claim 1 and intervening claim. However, claim 33 would be allowable if claim 33 is rewritten in independent form including all of the limitations of the base claim 1 and intervening claim 32.
Claim 34 is objected to as being dependent upon a rejected base claim 1 and due to minor informalities. However, claim 34 would be allowable if claim 34 is rewritten in independent form including all of the limitations of the base claim 1 and amended to overcome the objections set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Buesing (US 2011/0114139 A1), Haltmayer (US 2009/0266386 A1), Licentia (DE 9211182 U1), Heisele (DE 102011081562 A1), and Bayer (US 2012/0111380 A1). 
Regarding claim 29, the prior art of record fails to teach or suggest fairly alone or in combination a dishwasher comprising, inter alia,
Regarding claim 33, the prior art of record fails to teach or suggest fairly alone or in combination a dishwasher comprising, inter alia, a sprayer mount having a first threaded portion, and a rotatable sprayer comprising a hub having a second threaded portion, which is threadable, via turning, with the first threaded portion to couple the rotatable sprayer to the sprayer mount, wherein the first threaded portion extends from an inside wall of the sprayer mount and comprises the nub, wherein the nub is a single nub, as in context of claim 33. Such arrangement allows for easier mounting of the sprayer by inserting the sprayer into the sprayer mount and turning it around a single nub, without a need to align the sprayer with two or more nubs for threading, and further, reduces number of threaded elements located in the inner chamber of the sprayer mount, that is difficult to access for cleaning, and further simplifies the mounting arrangement.
Regarding claim 34, the prior art of record fails to teach or suggest fairly alone or in combination a dishwasher comprising, inter alia, a sprayer mount having a first threaded portion, and a rotatable sprayer comprising a hub having a second threaded portion, which is threadable, via turning, with the first threaded portion to couple the rotatable sprayer to the sprayer mount, wherein the nub is a convex portion that extends from an inside wall of the sprayer mount, and is received by concave portions of the second threaded portion, as in context of claim 34. Such arrangement allows to simplify the coupling portion located in the inner chamber of the sprayer mount, that is difficult to access for cleaning, and avoids placing concave portions onto the inside wall of the inside wall of the sprayer mount, and thus, prevents the soiled washing water 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/IRINA GRAF/ Examiner, Art Unit 1711